Exhibit 10.8
 
 
STOCK OPTION AGREEMENT

 
This Stock Option Agreement (the “Agreement”) made effective as of
________________, is by and between PureDepth, Inc., a Delaware corporation (the
“Company”), and ______ (the “Optionee”).
 
RECITALS
 
A.           PureDepth, Inc. maintains a 2006 Stock Incentive Plan, (“New Plan”)
which may be amended from time to time.
 
B.           The Company wishes to grant Optionee options to purchase shares of
the Company’s common stock under the Plan.
 
AGREEMENT
 
Now, Therefore, the parties hereto agree as follows:
 
1.      Terms of Option.  Subject to the terms and conditions of the New Plan,
this Agreement sets forth the terms and conditions of Optionee’s right and
option, hereinafter called the “Option,” to purchase all or any part of an
aggregate of _____________ shares (the “Shares”) of the Company’s common stock
(the “Common Stock”).  
 
2.      Purchase Price.  The purchase price for the Shares covered by the Option
shall be $_______ per Share, the fair market value of the Common Stock, as
determined by the board of directors of the Company in its sole discretion, on
the date of issuance.
 
3.      Exercise and Vesting of Option.  Subject to the Optionee’s continued
employment [for directors (applicable to entire form): “service (which for
purposes of this Agreement shall include service as a director, employee or
consultant)”] with the Company [and Section 7 hereof], the Option will vest
[_________].  The Company’s board of directors may restrict the rights of or the
applicability of this Section 3 to the extent necessary to comply with Section
16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
the Internal Revenue Code or any other applicable law or regulation.  This
Option shall not limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, exchange or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.
 
4.      Term of Option.  Except as otherwise provided in this Agreement and
subject to the terms of the New Plan, the Option shall be exercisable seven
years from the date of grant; provided, however, that in the event that Optionee
ceases to serve as an employee of the Company, Optionee or his legal
representative shall have until either (i) ninety days from the date of such
termination if such termination is for a reason other than the Optionee’s death
or Disability; or (ii) six months after the date of such termination if such
termination is due to the Optionee’s death or Disability, to exercise all or any
part of the Option that is vested pursuant to Section 3 of this Agreement.  Upon
the expiration of such period, or, if earlier, upon the expiration date of the
Option as set forth above, the vested portion of the Option shall terminate and
become null and void.  The unvested portion of the Option shall terminate (if
not earlier expired) when the Optionee ceases to serve as an employee of the
Company.  For purposes of this Agreement, the term “Disability” means the
inability of the participant, in the opinion of a qualified physician acceptable
to the Company, to perform the major duties of the participant’s position with
the Company because of the sickness or injury of the participant.
 
1

--------------------------------------------------------------------------------


5.      Method of Exercising Option.  Subject to the terms and conditions of
this Agreement, the Option may be exercised by written notice to the
Company.  Such notice shall state the election to exercise the Option and the
number of Shares in respect of which it is being exercised, shall be signed by
the person or persons so exercising the Option and shall be accompanied by
payment of the full purchase price of such Shares payable in one of the
following manners:  (a) in United States dollars paid in cash or by check or
bank draft; (b) at the discretion of the Committee (as defined in the New Plan),
by delivery of shares of Common Stock in payment of all or any part of the
exercise price, which shares shall be valued for this purpose at the Fair Market
Value (as defined in the New Plan) on the date such option is exercised; or (c)
at the discretion of the Committee, by instructing the Company to withhold from
the shares of Common Stock issuable upon exercise of the Option, in payment of
all or any part of the exercise price and/or any related withholding tax
obligations, shares of Common Stock, which shares shall be valued for this
purpose at the Fair Market Value or in such other manner as may be authorized
from time to time by the Committee.  The shares of Common Stock delivered by the
participant pursuant to Section 5(b) must have been held by the participant for
a period of not less than six months prior to the exercise of the option, unless
otherwise determined by the Committee.  Any such notice shall be deemed given
when received by the Company at its principal place of business.  All Shares
that shall be purchased upon the exercise of the Option as provided herein shall
be fully paid and non-assessable.
 
6.      Rights of Option Holder.  Optionee, as holder of the Option, shall not
have any of the rights of a shareholder with respect to the Shares covered by
the Option unless and until such time, and to the extent, Optionee validly
exercises all or any part of the Option.
 
7.      [for options granted to employees on or after february 23,
2009: Termination Without Cause Following a Change of Control.
 
      (a)                 If the Optionee's employment with the Company (which
for purposes hereof shall include any of its subsidiaries and/or its successor,
as applicable) is terminated Without Cause (as defined below) on or within
twelve (12) months following the effective date of a Change of Control (as
defined below), then subject to the Optionee's execution of a full general
release in a form reasonably acceptable to the Board of Directors of the
Company, releasing all claims, known or unknown, that Optionee may have against
Company and any of its subsidiaries or agents, which such release must become
effective in accordance with its terms prior to the 30th day following the
effective date of such termination, then on the effective date of such release
the Optionee shall become fully vested in the shares subject to the Option. 
 
      (b)                  Definitions.  The following terms used herein shall
have the following meanings:
 
                      (i)           “Cause” shall be deemed to exist if the
Optionee engages in the following: (A) theft, dishonesty, misconduct or
falsification of the Company’s (which for purposes of this definition shall
include any of its subsidiaries) or its successor’s records or property; (B)
unauthorized use or disclosure of the Company’s or its successor’s confidential
or proprietary information or trade secrets;  (C) gross negligence or willful
misconduct in the performance of the Optionee's duties to the Company; (D)
failure to perform such assigned duties and responsibilities as shall be
consistent with the duties and responsibilities of an employee of the Company in
a similar job position after receipt of a written notice of specific
deficiencies and Optionee has not cured any such deficiencies within 15 days
after the receipt of such notice; (E) a material breach by the Optionee of any
agreement between the Optionee and the Company, and such breach has not been
cured by the Optionee within 15 days after written notice of breach by the
Company; (F) conviction (including plea of no contest) for any felony or act of
fraud; or (G) the failure by the Optionee  to cooperate in good faith with a
governmental investigation of the Company or its directors, officers or
employees, if the Company has requested the Optionee's cooperation.
 
2

--------------------------------------------------------------------------------


                      (ii)           A termination of the Optionee's employment
shall be “Without Cause” if the Optionee unilaterally terminates the Optionee's
employment with the Company (which for the purposes of this definition shall
include any of its subsidiaries) for any reason other than Cause; provided,
however, that termination of the Optionee's employment shall not be “Without
Cause” if it results from the death or disability of the Optionee.  [for
executive officers and direct ceo-reports: A termination shall also be “Without
Cause” if (i) during the Optionee's employment, the Company changes the
Optionee's title or position without the Optionee's written permission, such
that he or she experiences a material diminution in his authority, duties or
responsibilities (a “Material Adverse Change”), (ii) within ten (10) days of the
effective date of the Material Adverse Change, the Optionee provides written
notice to the Board of Directors of the Company of the Optionee's intent to
voluntarily resign from employment with the Company due to the Material Adverse
Change if such Material Adverse Change is not cured within fifteen (15) days of
the Board’s receipt of such notice, (iii) the Board does not cure the Material
Adverse Change within fifteen (15) days of its receipt of such notice, and (iv)
the Optionee voluntarily resigns no later than the end of business on the
fifteenth (15th) day following the Board’s receipt of such notice.]
 
                      (iii)     “Change of Control” is defined as the occurrence
of any of the following events:  (A) any "person" (as defined in Section 13(d)
and 14(d) of the Exchange Act), excluding for this purpose, (i) the Company or
any subsidiary of the Company, or (ii) any employee benefit plan of the Company
or any subsidiary of the Company, or any person or entity organized, appointed
or established by the Company for or pursuant to the terms of any plan which
acquires beneficial ownership of voting securities of the Company, is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly of securities of the Company representing more than fifty
percent (50%) of the combined voting power of the Company's then outstanding
securities; provided, however, that no Change of Control will be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by the Company, the grant or exercise of any stock
option, stock award, stock purchase right or similar equity incentive, or the
continued beneficial ownership by any party of voting securities of the Company
which such party beneficially owned as of the date of this Agreement; or (B)
consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80% of the assets (other than cash and cash equivalents)
of the Company (a "Business Combination"), in each case, unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or (C)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.]
 
7.           [for options granted to non-executive directors on or after
february 23, 2009: Termination Following a Change of Control.
 
If the Optionee's service with the Company (which for purposes hereof shall
include any of its subsidiaries and/or its successor, as applicable) is
terminated  on or within twelve (12) months following the effective date of a
Change of Control [as defined for employees above], then the Optionee shall
become fully vested in the shares subject to the Option.]
 
8.      Non-Transferability.  The Option shall not be transferable and the
Company shall not be required to recognize any attempted assignment of such
rights by any participant except: (i) in the event of the Optionee's death, by
will or the laws of descent and distribution to the limited extent provided in
the New Plan; (ii) pursuant to a qualified domestic relations order as defined
by the Internal Revenue Code of 1986, as amended; or (iii) pursuant to Title I
of the Employee Retirement Income Security Act, or the rules thereunder (if
applicable).  Notwithstanding the preceding sentence, the Option may be
transferred by the holder thereof to family members, trusts or
charities.  During the Optionee's lifetime, the Option may be exercised only by
him, by his guardian or legal representative or by the transferees permitted by
the preceding sentence.  Except as set forth above, the Option may not be
assigned, transferred, pledged, or hypothecated in any way, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment, or similar process.  Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the Option contrary to the provisions
hereof, and the levy of any execution, attachment, or similar process upon the
Option shall be null and void and without effect.
 
3

--------------------------------------------------------------------------------


9.      Securities Law Matters.  Optionee acknowledges that the Shares to be
received by him upon exercise of the Option may have not been registered under
the Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”).  If such Shares have not been so registered, Optionee
acknowledges and understands that the Company is under no obligation to register
under the Securities Acts, except as otherwise explicitly agreed by the Company,
the Shares received by him or to assist him in complying with any exemption from
such registration if he should at a later date wish to dispose of the Shares.
Optionee acknowledges that if not then registered under the Securities Acts, the
Shares shall bear a legend restricting the transferability thereof, such legend
to be substantially in the following form:
 
“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws.  The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability of any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”
 
10.           Optionee Representations.  Optionee hereby represents and warrants
that Optionee has reviewed with his own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this
Agreement.  Optionee is relying solely on such advisors and not on any
statements or representation of the Company or any of its agents. Optionee
understands that he will be solely responsible for any tax liability that may
result to him as a result of the transactions contemplated by this
Agreement.  The Option, if exercised, will be exercised for investment and not
with a view to the sale or distribution of the Shares to be received upon
exercise thereof.
 
      The undersigned has obtained and reviewed the Company’s filings with the
Securities and Exchange Commission and has been given access to full and
complete information regarding the Company and has utilized such access to the
undersigned’s satisfaction for the purpose of obtaining information on the
Company.  Particularly, the undersigned has been given reasonable opportunity to
meet with and/or contact Company representatives for the purpose of asking
questions of, and receiving answers from, such representatives concerning the
terms and conditions of the offering and to obtain any additional information,
to the extent reasonably available.
 
      The undersigned has, either alone or with the assistance of a professional
advisor, sufficient knowledge and experience in financial and business matters
that the undersigned believes himself/herself (or itself) capable of evaluating
the merits and risks of the grant of options and the suitability of receiving
this grant of options in light of the undersigned’s financial condition and
investment needs, and legal, tax and accounting matters.
 
4

--------------------------------------------------------------------------------


      The undersigned recognizes that an option on Shares in the Company
involves a high degree of risk, including but not limited to the risk of losing
becoming valueless.
 
      The undersigned is aware that no federal or state agency, including the
Securities and Exchange Commission or the securities commission or authority of
any state, has approved or disapproved the option on Shares  or made any finding
or determination as to the fairness or fitness of the option on Shares for
public sale.
 
[The undersigned is a bona fide resident of California.]
 
11.           No Continued Employment, Engagement or Right to Corporate
Assets.  No participant under the New Plan shall have any right, because of his
or her participation, to continue in the employ of, or as a consultant to, the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.  Nothing contained in the New Plan shall be
construed as giving an employee, a consultant, such persons’ beneficiaries or
any other person any equity or interests of any kind in the assets of the
Company or creating a trust of any kind or a fiduciary relationship of any kind
between the Company and any such person.
 
12.           Breach of Confidentiality, Assignment of Inventions, or
Non-Compete Agreements.  Notwithstanding anything in the New Plan to the
contrary, in the event that a participant materially breaches the terms of any
confidentiality, assignment-of-inventions, or noncompete agreement entered into
with the Company or any parent or subsidiary of the Company, whether such breach
occurs before or after termination of such participant’s employment or other
service with the Company or any subsidiary, the Committee in its sole discretion
may immediately terminate all rights of the participant under the New Plan and
any agreements evidencing an Incentive then held by the participant without
notice of any kind.
 
13.           Incorporation by Reference.  The terms and conditions of the New
Plan, a copy of which has been delivered to Optionee, are hereby incorporated
herein and made a part hereof by reference as if set forth in full.  In the
event of any conflict or inconsistency between the provisions of this Agreement
and those of the New Plan, the provisions of the New Plan shall govern and
control. 
 
14.           General.
 
(a)           The Company shall at all times during the term of the Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Option Agreement.
 
(b)           Nothing herein expressed or implied is intended or shall be
construed as conferring upon or giving to any person, firm, or corporation other
than the parties hereto, any rights or benefits under or by reason of this
Agreement.
 
(c)           Each party hereto agrees to execute such further documents as may
be necessary or desirable to effect the purposes of this Agreement.
 
(d)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same agreement.
 
(e)           This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of Delaware applicable to contracts executed
and to be performed therein.
 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
PureDepth, Inc.:






By ____________________________________
      Its __________________________________






_______________________________________
OPTIONEE
 
6

--------------------------------------------------------------------------------


 

 

™ Incentive Stock Option
Participant: ________________________________________
™ Nonstatutory Stock Option
Date: __________________________





STOCK OPTION EXERCISE NOTICE




PureDepth, Inc.
Attention: Chief Financial Officer
___________________________
___________________________





Ladies and Gentlemen:


           1.           Option.  I was granted an option (the “Option”) to
purchase shares of the common stock (the “Shares”) of PureDepth, Inc. (the
“Company”) pursuant to the Company’s 2006 Stock Incentive Plan (the
“Plan”),  and my Stock Option Agreement (the “Agreement”) as follows:


Date of Grant:
_______________________________
        Number of Option Shares:   
_______________________________
        Exercise Price per Share: 
$______________________________



           2.           Exercise of Option.  I hereby elect to exercise the
Option to purchase the following number of Shares, all of which are Vested
Shares, in accordance with the Agreement:
 
Total Shares Purchased: 
_______________________________
        Total Exercise Price (Total Shares  X  Price per Share)  
$______________________________



           3.           Payments.  I enclose payment in full of the total
exercise price for the Shares in the following form(s), as authorized by my
Agreement:
 
™ Cash:
$______________________________
        ™ Check:
$______________________________
       
™ Tender of Company Stock:
Contact Plan Administrator

 
           4.           Tax Withholding.  I authorize payroll withholding and
otherwise will make adequate provision for the federal, state, local and foreign
tax withholding obligations of the Company, if any, in connection with the
Option.  If I am exercising a Nonstatutory Stock Option, I enclose payment in
full of my withholding taxes, if any, as follows:


(Contact Plan Administrator for amount of tax due.)
 
™ Cash:
$______________________________
        ™ Check:
$______________________________

                            
7

--------------------------------------------------------------------------------


           5.           Participant Information.


My address is:  ______________________________________________
______________________________________________

My Social Security Number is: ___________________________________


           6.           Notice of Disqualifying Disposition.  If the Option is
an Incentive Stock Option, I agree that I will promptly notify the Chief
Financial Officer of the Company if I transfer any of the Shares within one (1)
year from the date I exercise all or part of the Option or within two (2) years
of the Date of Grant.


           7.           Binding Effect.  I agree that the Shares are being
acquired in accordance with and subject to the terms, provisions and conditions
of the Option Agreement and the Plan, to all of which I hereby expressly
assent.  This Agreement shall inure to the benefit of and be binding upon my
heirs, executors, administrators, successors and assigns.


           8.           Transfer.  I understand and acknowledge that the Shares
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and that consequently the Shares must be held indefinitely
unless they are subsequently registered under the Securities Act, an exemption
from such registration is available, or they are sold in accordance with Rule
144 or Rule 701 under the Securities Act.  I further understand and acknowledge
that the Company is under no obligation to register the Shares.  I understand
that the certificate or certificates evidencing the Shares will be imprinted
with legends which prohibit the transfer of the Shares unless they are
registered or such registration is not required in the opinion of legal counsel
satisfactory to the Company.


           I am aware that Rule 144 under the Securities Act, which permits
limited public resale of securities acquired in a nonpublic offering, is not
currently available with respect to the Shares and, in any event, is available
only if certain conditions are satisfied.  I understand that any sale of the
Shares that might be made in reliance upon Rule 144 may only be made in limited
amounts in accordance with the terms and conditions of such rule and that a copy
of Rule 144 will be delivered to me upon request.


           I understand that I am purchasing the Shares pursuant to the terms of
the Plan and my Agreement, copies of which I have received and carefully read
and understand.


                                                                                     Very
truly yours,




                                                                                     ____________________________________
                                                                                     (Signature)




Receipt of the above is hereby acknowledged.


PureDepth, Inc.




By:_________________________________


Title:________________________________


Dated:_______________________________
 
 
 
8